IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. PD-0729-14



                              GILBERT TAPIA, JR., Appellant

                                                  v.

                                   THE STATE OF TEXAS

             ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE THIRTEENTH COURT OF APPEALS
                               BEE COUNTY

       J OHNSON, J., filed a concurring opinion.

                            CONCURRING OPINION

       Because of the unusual circumstances of this case, I concur in the judgment of the Court.

However, I urge prosecutors to heed the opinion of the court of appeals when it said that the state

had the option of moving to dismiss its motion to revoke and then refiling the motion with the newly

alleged, but previously known, violations. “Had the State followed this procedure, appellant’s due

process rights would not have been violated.” Tapia v. State, 2014 WL 1789207 at *6. The trial

court could have refused to allow, and appellant could have objected to, such an option, but the state

would be in a stronger position by offering that option.



Filed: May 13, 2015
Publish